

115 HR 1593 IH: CAFE Standards Repeal Act of 2017
U.S. House of Representatives
2017-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1593IN THE HOUSE OF REPRESENTATIVESMarch 17, 2017Mr. Williams introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal the corporate average fuel economy standards.
	
 1.Short titleThis Act may be cited as the CAFE Standards Repeal Act of 2017. 2.Repealing the corporate average fuel economy standardsChapter 329 of title 49, United States Code, and the item relating to such chapter in the analysis of chapters for subtitle VI of such title, are repealed.
		